Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   August 17, 2015

The Court of Appeals hereby passes the following order:

A15A2262. WAYNE TYLER v. CACH LLC.

      Wayne Tyler appeals the state court’s order granting the plaintiff’s motion for
summary judgment and awarding the plaintiff $5,685.53 plus post-judgment interest
in this contract dispute. We lack jurisdiction.
      “Although the grant of a motion for summary judgment is in general directly
appealable, where the amount of the judgment is $10,000 or less, an application for
discretionary appeal is required.” (Punctuation omitted.) Ca-Shar, Inc. v. McKesson
Corp., 204 Ga. App. 865, 865 (420 SE2d 810) (1992); see also OCGA § 5-6-35 (a)
(6). As the total judgment in favor of the plaintiff is for less than $10,000, the entry
of summary judgment provides no basis for a direct appeal in this case. See Ca-Shar,
Inc., supra at 865-866. Because Tyler failed to follow the required procedure, we
lack jurisdiction to consider his appeal, which is hereby DISMISSED. See Jennings
v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998).

                                        Court of Appeals of the State of Georgia
                                                                             08/17/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.